Exhibit 31.1 Certification Pursuant to Rule 13a-14(a) or 15d-14(a) of the Exchange Act As Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Geoffrey M. Hertel, certify that: 1. I have reviewed this Amendment No. 1 on Form10-Q/A to the Quarterly Report on Form10-Q for the fiscal quarter ended June 30, 2008 of TETRA Technologies, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: February 19, /s/Geoffrey M.
